Citation Nr: 0408197	
Decision Date: 03/30/04    Archive Date: 04/02/04

DOCKET NO.  94-44 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a left shoulder 
disorder.

3.  Entitlement to service connection for a bilateral ankle 
disorder.

4.  Entitlement to service connection for a bilateral shin 
disorder.

5.  Entitlement to service connection for a bilateral hip 
disorder.

6.  Entitlement to service connection for a bilateral knee 
disorder.

7.  Entitlement to an original rating in excess of 10 percent 
for degenerative joint disease of the right shoulder 
disability.

8.  Entitlement to an original rating in excess of 10 percent 
for a degenerative changes and disc bulging in the low back.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M.Cooper, Counsel


INTRODUCTION

The veteran served on active duty from September 1982 to 
September 1992.  He served in the Southwest Asia theater of 
operations during the Persian Gulf War.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions beginning in 
September 1993, in which the RO denied service connection for 
tinnitus; a left shoulder disorder; a bilateral hip disorder; 
a bilateral knee disorder; a bilateral ankle disorder, and a 
bilateral shin disorder.  Service connection for right 
shoulder and low back disabilities were granted in a March 
1994 RO decision with 0 percent (noncompensable) evaluations.  
In a July 1995 RO decision, the ratings for the service-
connected right shoulder and low back disorders were each 
increased to 10 percent disabling, effective from the date of 
service connection.  

In June 2002, the Board undertook development of all issues 
on appeal.  The Board remanded the case in August 2003 to 
afford the veteran a requested hearing.

A hearing was held before the undersigned at the RO in 
October 2003.  A transcript of the hearing testimony has been 
associated with the claims file.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.  


REMAND

In its development, the Board sought to afford the veteran 
examinations for the disabilities on appeal.  In May 2003, 
the veteran was scheduled for VA examinations in accordance 
with the Board's development request.  The veteran 
specifically requested that his examinations not be conducted 
by Dr. Benedek.  However, it was noted that Dr. Benedek was 
the physician who conducted such examinations, and the 
examinations were cancelled without the opportunity for the 
veteran to report.  The Board's development memo was the 
equivalent of a remand.  A remand by the Board confers on an 
appellant the right to VA compliance with the terms of the 
remand order and imposes on the Secretary a concomitant duty 
to ensure compliance with those terms.  See Stegall v. West, 
11 Vet. App. 268, 271 (1998).  In Stegall the Court held that 
"where . . . the remand orders of the Board . . . are not 
complied with, the Board itself errs in failing to insure 
compliance."  Id.

The veteran is hereby advised that failure to report to any 
scheduled VA examination, without good cause, may well result 
in a denial of the claim.  See 38 C.F.R. § 3.655 (2003).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  If the veteran fails to report 
to any scheduled examination, the RO should obtain and 
associate with the record any notice(s) of the examination(s) 
sent to the veteran.  

With regard to the veteran's claim for an increased 
evaluation for a low back disorder, it is noted that while 
this appeal was pending, the criteria for rating lumbar spine 
disabilities were amended effective September 23, 2002.  See 
67 Fed. Reg. 54345-54349 (August 22, 2002).  The criteria 
were again amended effective September 26, 2003.  See 68 Fed. 
Reg. 51454-51458 (Aug. 27, 2003).  

The statement of the case suggests that the veteran's 
disability has been rated under the criteria of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293.  Under the new criteria, 
intervertebral disc disease may be rated on the basis of 
neurologic impairment.  Earlier examination reports contain 
few findings regarding the extent of the veteran's neurologic 
impairment, and do not contain findings necessary to rate the 
disability under the old provisions of Diagnostic Code 5293.  

The RO has not adjudicated the veteran's claims under the 
revised criteria.  Recent Court decisions suggest that 
initial adjudication must be performed by the RO.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  The Board finds that the RO 
should notify the veteran of these revised regulations.  The 
veteran is entitled to the application of the version of the 
regulation that is more favorable to him from the effective 
date of the new criteria, but only the former criteria are to 
be applied for the period prior to the effective date of the 
new criteria.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. 
Cir. 2003).  

While the Board regrets the delay involved in remanding this 
case, proceeding with a decision on the merits at this time 
would not ensure full compliance with due process.

In view of the foregoing, this case is REMANDED for the 
following actions:

1.  Make arrangements with the 
appropriate VA medical facility(ies) for 
the veteran to be afforded examinations 
to determine the etiology and date of 
onset of tinnitus, left shoulder 
condition, bilateral ankle condition, 
bilateral shin condition, bilateral hip 
condition, and bilateral knee condition.  
He should also be examined to determine 
the severity of his low back and right 
shoulder disability.  The veteran has 
asked that he not be examined by Dr. 
Benedek; thus, please ensure that he is 
scheduled with another examiner.  Send 
the claims folder to the examiners for 
review.

The physicians examining the veteran for 
his joint aches and pains should be 
advised that the veteran has been 
diagnosed with fibromyalgia and Persian 
Gulf Syndrome on numerous occasions, and 
that the multiple joint aches have been 
attributed to these conditions.  However, 
there are also medical records which 
attribute the joint aches to other 
disabilities (e.g., impingement syndrome 
of the left shoulder, degenerative joint 
disease of the right ankle (shown by a 
November 1992 x-ray report), degenerative 
disc disease of the low back, etc.).  
Other medical evaluations have indicated 
that the source of the veteran's joint 
aches is unclear.  Still, other medical 
records indicate that the veteran's pain 
may be, in part, due to fibromyalgia or 
Persian Gulf Syndrome (see January 9, 
1998, treatment report which indicates 
continued right shoulder symptomatology 
may be due to Persian Gulf Syndrome), and 
in part, to other underlying (impingement 
syndrome) condition.  

The examiner is thus asked to indicate 
the diagnosis for the veteran's 
complaints of pain and aches in each body 
part.  This includes the left shoulder, 
the ankles and shins, the hips, and the 
knees.  If the diagnosis with regard to 
any joint or body part is other than 
fibromyalgia, the examiner is then asked 
to indicate whether it is at least as 
likely as not that each such condition 
had its onset in service or is due to 
disease or injury incurred in service.  
The examiner is again reminded that there 
are various diagnostic reports which 
indicate that disorders, other than 
fibromyalgia, may be at play here in 
accounting for the veteran's complaints, 
at least with regard to some of the body 
parts.  The examiner is asked to consider 
and address the pertinent medical 
records.        

The examiner should also examine the 
veteran to determine the nature and 
severity of the service connected right 
shoulder and low back symptomatology.  
With regard to the low back and the right 
shoulder, if there is more than one 
condition which attributes to the 
veteran's symptoms, please indicate the 
conditions, and separate the symptoms 
associated with each condition.  If it is 
not possible to separate the symptoms, 
please provide an explanation as to why 
this cannot be accomplished.  The 
examiner should set forth all complaints 
and pertinent clinical findings with 
regard to the low back and right 
shoulder, to include range of motion 
testing.  The examiner should comment on 
any functional loss due to weakened 
movement, excess fatigability, 
incoordination, or pain on use, and 
should state whether any pain claimed by 
the veteran is supported by adequate 
pathology, e.g., muscle spasm, and is 
evidenced by his visible behavior, e.g., 
facial expression or wincing, on pressure 
or manipulation.  It is important for the 
examiner's report to include a 
description of the above factors that 
pertain to functional loss that develop 
on use.  In addition, the examiner should 
express an opinion as to whether pain or 
other manifestations occurring during 
flare-ups or with repeated use could 
significantly limit functional ability 
due to pain on use or during flare-ups.  
The examiner should portray the degree of 
any additional range of motion loss or 
other functional loss due to pain on use 
or during flare-ups. 

With regard to the examination for 
tinnitus, the examiner should indicate 
the date of onset of the veteran's 
tinnitus and whether it is at least as 
likely as not that it is due to exposure 
to noise in service.  
3.  In addition, the RO should schedule 
examinations to determine the current 
nature and severity of his service-
connected right shoulder and low back 
disorders.  

With regard to his service-connected 
right shoulder disorder, all necessary 
tests, including X-rays if indicated, 
should be conducted and the examiner 
should review the results of any testing 
prior to completion of the report.  The 
examiner should note detailed range of 
motion measurements for the right 
shoulder and should state what is 
considered normal range of motion.  

With regard to his low back disorder, the 
veteran should be afforded orthopedic and 
neurological examinations to determine 
the current extent and severity of the 
disability.  

The examiner should specify the range of 
motion of the lumbar spine including 
forward flexion, extension, left and 
right lateral flexion, and left and right 
rotation.  The examiner should determine 
whether the low back disability is 
manifested by weakened movement, excess 
fatigability, or incoordination.  Such 
inquiry should not be limited to muscles 
or nerves.  These determinations should, 
if feasible, be expressed in terms of the 
degree of additional range-of-motion loss 
due to any weakened movement, excess 
fatigability, or incoordination.  

On neurologic examination, the examiner 
should note whether the veteran has 
intervertebral disc disease that is mild, 
moderate with recurring attacks or severe 
with recurring attacks and little 
intermittent relief.  

If the veteran has intervertebral disc 
disease, the examiner should note whether 
that disability causes incapacitating 
episodes (doctor prescribed bed rest) 
having a total duration of at least one 
week but less than two weeks during the 
past 12 months or incapacitating episodes 
having a total duration of at least two 
weeks but less than four weeks during the 
past 12 months.  

The examiner should also note whether 
disc disease causes complete or partial 
paralysis, or neuritis or neuralgia of 
any nerve.  If there is partial 
paralysis, neuritis or neuralgia of any 
nerve, the examiner should note whether 
such paralysis is mild, moderate or 
severe.

The examiner should provide the complete 
rationale for all conclusions reached.  
The claims folder should be made 
available to the examiner for review 
before the examinations.  

2.  Then, the RO should re-adjudicate the 
claims on appeal.  If any benefit sought 
is denied, a supplemental statement of 
the case (SSOC) should be issued. The 
SSOC should contain, among other things, 
a summary of the evidence received since 
the last SSOC was issued in April 2000.  
38 C.F.R. § 19.31 (2003).  The veteran 
and his representative should be afforded 
an opportunity to respond.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


